EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Emmanuel Filandrianos on 08/19/21.
The application has been amended as follows: 

In claim 1 (lines 4-5), please delete “configured to receive a magnetically attractive binding element”
	In claim 1 (line 10), please delete “.” and insert –; the concave receiving surface configured to receive the magnetically attractive binding element. –

Reasons for Allowance

	Claims 1, 3, 5-6, 18-20, and 27-44, are allowed.
	Claims 18-20 were previously objected to, but the objected has been obviated and the claims are allowed for reasons stated in the Final Rejection (04/27/21).  Claims 41-44 depend from claim 18.
	Claim 1 has been amended to distinguish from the prior art.  The claim now positively recites the plurality of writing surfaces and the magnetically attractive binding element which retains them.  The prior art of record was previously capable of the functionality, but did not disclose the structural configuration now claimed.  Claims 3, 5-6, and 27-40, depend from claim 1.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637